Citation Nr: 9919798	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
lumbar laminectomy, currently evaluated as 40 percent 
disabling.  

2. Entitlement to service connection for a right hip 
disorder, claimed as a leg disorder secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy.  

3. Entitlement to service connection for a left hip disorder, 
claimed as a leg disorder secondary to the veteran's 
service-connected residuals of a lumbar laminectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
December 1954, and from March 1955 to April 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to the issue of an increased rating for 
residuals of a lumbar laminectomy, the present appeal arises 
from a September 1994 rating decision, in which the RO denied 
the veteran's claim.  The disability, at that time, was 
evaluated as 20 percent disabling effective from September 
1975.  The veteran filed an NOD in October 1994, and an SOC 
was issued by the RO in April 1995.  A substantive appeal was 
filed by the veteran in May 1995.  A supplemental statement 
of the case was issued in March 1996.  The veteran's appeal 
subsequently came before the Board, which, in an April 1997 
decision, remanded the claim to the RO for additional 
development.  In an October 1997 rating decision, the RO 
increased the veteran's disability rating from 20 percent to 
40 percent, with an effective date from March 1994.

With respect to the issue of service connection for 
degenerative joint disease of the right and left hips, 
claimed as a bilateral leg disorder secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy, the present appeal arises from an October 1996 
rating decision, in which the RO denied the veteran's claim.  
The veteran filed an NOD in February 1997, and an SOC was 
issued by the RO in June 1997.  A substantive appeal was 
filed by the veteran in July 1997, and a supplemental 
statement of the case was issued in October 1997.  The 
veteran, assisted by a service officer affiliated with the 
Paralyzed Veterans of America, Inc. (PVA), testified before 
the undersigned Member of the Board during a December 1998 
Travel Board hearing at the VARO in St. Petersburg, FL.  

The Board notes in addition that a Senior Appellate 
Representative of PVA, in an Informal Brief of Appellant in 
Appealed Case, filed in March 1999, contended that the issue 
of new and material evidence as to a cervical spine disorder 
was currently in appellate status.  This matter warrants some 
discussion at this time.

We note that a decision of the Board in November 1978 denied 
service connection for a cervical spine disability, claimed 
as secondary to the service-connected low back disorder.  
Later, a decision of the Board in October 1989 denied the 
veteran's claim of service connection for a cervical spine 
disability, claimed on a direct basis.  In an Informal Brief 
of Appellant in Appealed Case, filed in February 1997 during 
the course of then-pending appellate proceedings on other 
issues, the veteran's representative asserted, in pertinent 
part, that the RO had failed to address "new and material 
evidence" as to the cervical spine.  In response thereto, 
the Board, in the Introduction section of the April 1997 
remand decision, referred the cervical spine issue to the RO 
for appropriate action.  The RO, in turn, advised the 
veteran, in a letter of July 1997, that she could reopen the 
claim by submitting new and material evidence.  Then, in a 
rating decision of October 1997, the RO denied reopening of 
the cervical spine claim for lack of a reply to the July 
letter, and so notified the veteran in November 1997.

As to the cervical spine issue, PVA has asserted, in the 
March 1999 Informal Brief, that the Board should take 
jurisdiction, reopen the claim, and grant service connec-tion 
(whether on a direct or secondary basis is not clear).  The 
representative argues that VA examination findings in August 
1994 and August 1997, in conjunction with treatment records 
on file, constitute new and material evidence.  He further 
argues that two items of correspondence received from the 
veteran in October 1997, neither of which expressly mentioned 
the cervical spine claim, should be construed to constitute 
an NOD; that the RO's November 1997 notification of the 
October 1997 denial of reopening should be construed as an 
SOC; and that a Statement in Support of Claim submitted by 
the veteran in November 1997 (mis-identified by the 
representative as a VA Form 9 Appeal), which was expressly in 
response to an SSOC on other issues but did mention use of a 
neck brace, should be construed, in conjunction with 
statements of the veteran at the Travel Board hearing at the 
RO, as a substantive appeal on this issue.  

The Board notes its appreciation of the vigorous advocacy on 
behalf of the veteran by both the representative at the 
Travel Board hearing and the author of the Informal Brief in 
Washington, DC.  However, we are not empowered to ignore 
specific requirements in the law in such a way as to find an 
NOD as to a disorder in letters that do not mention it; or to 
infer an SOC from a notice letter that, even in its 
attachments, cites no laws or regulations on the issue; and 
then to construe later submissions and testimony as a 
substantive appeal so as to assume jurisdiction. 
Nevertheless, we observe that the representative has cited to 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998), which altered significantly the analysis to be 
followed by VA in adjudicating attempts to reopen previously 
finally denied claims.  See Elkins v. West, 12 Vet.App. 209 
(1999) (en banc), interpreting and applying the Hodge 
decision.

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has now 
held that the two-step process mandated by Manio v. 
Derwinski, 1 Vet.App. 144 (1991), has been replaced with a 
three-step process.  The procedure which VA must now follow 
is - first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was interpreted by a panel of the Court of Appeals 
for Veterans Claims as follows:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and
(2) is so significant that it must be considered to fairly 
decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, 4 (1998), motion for recon/review denied, 12 Vet. 
App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, VA 
must be further guided by the Federal Circuit Court's 
discussion of the "uniquely pro-claimant" quality of the 
veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

We have engaged in this lengthy discussion because, although 
the cervical spine issue has not been developed for appellate 
consideration, the representative's contentions, and the new 
judicial caselaw, do warrant the RO's undertaking a review of 
the matter.  In the recent Informal Brief, the representative 
characterized the RO as having "already demonstrated their 
intractable position against the veteran," and opined that 
"the veteran has no reasonable expectation that the VARO 
will ever provide more than the minimum or perfunctory 
response to any argument or evidence . . . ."  The Board 
does not share that view, and observes that this case is 
complex, both factually and procedurally.  We refer the 
cervical spine issue to the RO for completion of adjudication 
as to whether the evidence introduced into the record since 
the previous final denial (whether from the veteran or from 
other sources, such as medical records and examinations) 
meets the new standards for new and material evidence and, if 
it does, for a decision on the merits.

Finally, the representative has also raised additional issues 
as to new and material evidence for a thoracic spine 
disorder, and a total evaluation based upon individual 
unemployability.  Neither of these issues is currently in 
appellate status, and they are referred to the RO for 
appropriate action.  Finally, the veteran's representative 
has raised the issue of service connection for a bilateral 
leg condition.  We note that a claim for a bilateral leg 
disorder, which appears to be associated with radicular leg 
pain, was reclassified and incorporated into the veteran's 
current claim on appeal for service connection for a 
bilateral hip disorder, claimed as a leg condition secondary 
to the veteran's service connected lumbar laminectomy.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection is currently in effect for residuals of 
a lumbar laminectomy, with a 40 percent disability 
evaluation assigned.  

3. On VA examination, it was noted that the veteran suffered 
from a slight amount of pain in her lower back; a marked 
amount of degenerative change and facet hypertrophy with 
foraminal stenosis particularly at the lumbar level; no 
residual neurological symptoms from the previous lumbar 
laminectomy; and a lumbar range of motion of 80 degrees 
forward flexion and 10 degrees backward extension, lateral 
bending bilaterally of 20 degrees with pain, and rotation 
bilaterally of 20 degrees.  

4. The veteran's residuals of a lumbar laminectomy disability 
is not pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  

5. There is no competent evidence of record that the 
veteran's claimed right hip or left hip disorder is due to 
disease or injury in service, or that either is secondary 
to her service-connected residuals of a lumbar 
laminectomy.  

6. The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims of service connection for right 
and left hip disorders, either on a direct basis or as 
secondary to her service-connected residuals of a lumbar 
laminectomy, are plausible under the law.  

7. The medical question, with respect to the veteran's 
bilateral hip disorder, presented in this case is not so 
complex or controversial as to require the obtaining of an 
opinion from an independent medical expert.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for the 
veteran's service-connected residuals of a lumbar 
laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).  

2. The veteran has not submitted a well-grounded claim of 
service connection for a right hip disorder, either on a 
direct or secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310 (1998).


3. The veteran has not submitted a well-grounded claim of 
service connection for a left hip disorder, either on a 
direct or secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310 (1998).

4. Referral of the medical findings with respect to the 
veteran's bilateral hip disorder for an advisory opinion 
by an independent medical expert is not warranted.  38 
U.S.C.A. §§ 5109, 7109 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.328, 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
granted a noncompensable service-connected disability rating 
for residuals of a lumbar laminectomy, beginning in July 
1958.  In September 1974, the disability rating was increased 
to 10 percent.  It was subsequently increased to 20 percent 
in January 1976, with an effective date from September 1975.  

In July 1981, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of hip 
pain, with the left being worse than the right.  The 
examiner's impression was postoperative herniated nucleus 
pulposus and laminectomy of the lumbar spine, in addition to 
subjective symptoms associated with the dorsal spine, neck, 
and hips, which, it was noted, were probably unrelated to the 
low back problem.  

In January 1990, the veteran underwent both VA orthopedic and 
neurologic examinations for purposes of evaluating her 
service-connected low back disability.  The examiners' 
impressions included residuals from a lumbar laminectomy, 
without current evidence of radiculopathy; and chronic lumbar 
and cervical pain due to spondylosis, with no clinical 
evidence of radiculopathy or peripheral neuropathy.  

In November 1990, the veteran testified before a hearing 
officer at the VARO in
St. Petersburg, FL.  Under questioning, the veteran reported 
that the pain in her low back radiated into her right hip to 
the end of the hip joint, and she described the pain as 
somewhat sharp, but more or less a dull ache.  (Transcript at 
5, 7, 8).  

Thereafter, in April 1991, the veteran underwent a magnetic 
resonance imaging (MRI) of her back at the Orlando Diagnostic 
Center.  With respect to her lumbar spine, the examiner's 
impression noted post-operative laminectomy changes with no 
recurrent herniation.  It was also noted that a left L5 nerve 
root was surrounded by epidural fibrosis and trapped in a 
tight lateral recess.  With respect to the cervical spine, 
degenerative changes, including annular bulging discs and 
disc protrusion, were found at C4-5, C5-6 and C6-7.  The MRI 
study of the veteran's thoracic spine was normal.  

In May 1994, the RO received treatment records and a 
discharge summary from the VA Medical Center (VAMC) in Tampa, 
dated from January 1993 to March 1994.  These records noted 
the veteran's complaints of pain in her back, knees, and 
hips, including radiating pain into her legs.  An August 1993 
progress note from a pain screening clinic noted diffuse 
tenderness in the low back, shoulder, and neck, with no 
findings of weakness or sensory deficit.  It was also noted 
that the "hot spot" with regard to pain was in the 
veteran's right upper back and neck.  A March 1993 progress 
note reflected the veteran's complaints of pain in her right 
hip, radiating to the groin.  The pain was reported as being 
present for months and becoming progressively worse.  

In August 1994, the veteran was medically examined for VA 
purposes.  On clinical examination, she did not exhibit 
paralumbar muscle spasm or tenderness.  She was able to bend 
forward at the waist to 60 degrees before complaining of back 
pain.  She also exhibited a negative straight leg raise test 
bilaterally, and no neurological deficit was found in either 
low extremity.  Internal rotation of the right hip was to 5 
degrees and resulted in extreme pain.  Increased pain was 
also noted with full weight bearing on the right hip.  A 
radiographic study of the lumbar spine revealed 
osteoarthritic degenerative changes with narrowing of the L4-
L5 and L5-S1 interspaces.  The examiner opined that the 
veteran exhibited a moderately severe degree of physical 
impairment with regard to her spinal deformity as a result of 
her fall and subsequent surgery.  

In January 1996, the RO received VAMC Tampa treatment 
records, dated that same month.  These noted treatment for 
hypertension and diabetes mellitus.  The following month, the 
RO received VAMC Tampa treatment records, some duplicative, 
dated from April 1995 to February 1996.  These noted 
complaints and/or treatment for back pain, pharyngitis, 
hypertension, and a bladder infection.  

In February 1996, the veteran was medically examined for VA 
purposes.  The veteran reported a history of low back pain 
since 1952, following a fall in service.  She also reported 
pain in her neck and mid back following a second fall in 
1956.  The veteran's low back was noted to have been operated 
on in 1959, and she indicated that she had done well post-
operatively.  As for current complaints, the examiner noted 
the veteran's reports of severe pain in her mid back area and 
neck, and denial of any significant pain in her low back.  In 
addition, she also denied any radiation of pain down into her 
lower extremities, except if she happened to bend too far or 
hurt her back after prolonged physical activity.  On clinical 
examination, there was no evidence of muscle spasm, and range 
of motion of the lumbar spine consisted of forward flexion to 
75 degrees, backward extension to 10 degrees, lateral flexion 
bilaterally to 10 degrees, and rotation bilaterally to 10 
degrees.  There were no neurological deficits found, and 
radiographic studies were noted to reveal degenerative joint 
disease of the entire spine.  The examiner's diagnosis was 
status post lumbosacral laminectomy and diskectomy, with 
stable symptoms and only occasional sciatica.  In addition, 
the examiner diagnosed chronic mid-back and cervical chronic 
strain with degenerative joint disease; the symptoms becoming 
gradually worse.   

Thereafter, in July 1997, the veteran underwent a VA 
neurological examination following an April 1997 remand by 
the Board.  The examiner noted the veteran's medical history 
and, on clinical examination, reported a lack of evidence 
reflecting clear-cut radicular findings in either the upper 
or lower extremities.  The diagnosis was probable cervical 
radiculopathy in the right, with no residual symptoms from 
previous lumbar laminectomy at that time.

In August 1997, the veteran underwent an additional spine 
examination.  The examiner noted the veteran's medical 
history, and reported that she had a slight amount of pain in 
her low back, mainly in her right hip.  The examiner 
additionally noted that the veteran's symptoms involved the 
right hip, upper back, and neck, and that she denied any 
radiating pain into her upper or low extremities, or focal 
weakness or changes in sensation.  On clinical examination, 
the examiner found no evidence of myospasm that could be 
appreciated.  Range of motion of the lumbar spine was 
reported as 80 degrees forward flexion and 10 degrees 
backward extension, lateral bending bilaterally of 20 degrees 
with pain, in addition to rotation bilaterally of 20 degrees.  
Neurologic testing of the low extremities revealed good 
strength, which included hip flexion, abduction, adduction; 
ankle dorsiflexion; and extensor hallucis longus function.  
Deep tendon reflexes revealed 2/4 Achilles tendon reflexes 
with 1/4 Achilles tendon reflexes bilaterally.  There was a 
negative sitting straight leg raise.  Following a review of 
the radiographic studies and the MRI report as to the lumbar 
spine, the examiner noted that the lumbar spine had a marked 
amount of degenerative change and facet hypertrophy, with 
foraminal stenosis.  The diagnosis included degenerative 
joint disease of the low lumbar spine.

In addition, the examiner opined that, given the amount of 
stenosis and the degree of degenerative changes in the 
veteran's spine, fatigability was likely to be a major 
complaint.  It was noted that the veteran's problems stemmed 
from the diffuse nature of her pain throughout her spine, 
although the low lumbar spine was noted as the veteran's 
least painful area.  In addition, it was noted that the 
veteran currently did not have focal neurologic deficits, 
but, if her spondylosis and degenerative changes progressed, 
that could change.  The examiner also opined that whether the 
veteran's degenerative changes in her neck, back, low back, 
and right hip were the result of her falls in service could 
not be definitively answered, although the current 
understanding in the medical community was that they could 
not cause degenerative changes.  However, the examiner 
stated, it was likely that the development of these symptoms 
was accelerated by the veteran's injuries.  

In October 1997, the RO received an examination report from 
Jack Gresham, M.D., dated in August 1994.  The report noted 
the veteran's complaints of right hip pain, and on clinical 
evaluation, she was noted to have pain on full weight bearing 
of the right hip, although not severe.  There was a negative 
straight leg raise test bilaterally, and no neurological 
deficit was reported in either lower extremity.  In addition, 
the veteran exhibited marked limitation and rotation on 
motion of the right hip, but otherwise good flexion and 
extension.  Radiographic studies were noted to reveal 
advanced degenerative joint disease of the right hip and 
early joint disease of the left hip.  Dr. Gresham's 
impression included degenerative joint disease of the right 
hip.  

In November 1997, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in which she reported that 
she was forced to walk with a cane and use a neck brace, and 
suffered from chronic pain and sciatic neuropathy.  She noted 
that the VA examiner's findings in July 1997 had not been 
unequivocal with respect to her bilateral hip disorder claim, 
and therefore an independent medical opinion should be 
acquired.  

In December 1998, the veteran testified before the 
undersigned Member of the Board during a Travel Board Hearing 
at the VARO in St. Petersburg.  Under questioning, she 
reported that she suffered from chronic pain in her neck, 
shoulders, and back, and that the pain was chronic and kept 
her up at night.  She also reported having undergone a right 
hip replacement in July 1998, and that she was experiencing 
increased pain in her left hip and would soon be undergoing a 
left hip replacement.  In addition, the veteran reported 
taking Tylenol Extra Strength for her pain.  The veteran also 
noted that she left her house only to go shopping, didn't do 
much around the house, and spent most of her day sitting in a 
rocking chair watching television.  


II.  Analysis

a.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that her service-connected residuals 
of a lumbar laminectomy are more severe then previously 
evaluated.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions are affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.

The RO has assigned a 40 percent evaluation for residuals of 
a lumbar laminectomy in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. Part 4, 
Diagnostic Code (DC) 5293.  Under this Code, "Intervertebral 
disc syndrome," a 40 percent rating is warranted if the disc 
syndrome is severe, with recurring attacks, and intermittent 
relief.  A 60 percent disability rating is warranted if the 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  There is no higher 
schedular rating for intervertebral disc syndrome.  38 C.F.R. 
4.71a, DC 5293 (1998).  

Several potentially applicable diagnostic codes are available 
for assessing residuals of back disorders.  Under DC 5289, 
"Spine, ankylosis of, lumbar," a 50 percent rating is 
warranted for an unfavorable ankylosis of the lumbar spine.  
The medical evidence of record does not support a finding of 
ankylosis of the lumbar spine.  On VA examination in August 
1997, range of motion testing of the lumbar spine revealed 
forward flexion to 80 degrees, backward extension to 10 
degrees, right and left lateral bending to 20 degrees, and 
rotation to the right and left to 20 degrees.  Under DC 5292, 
"Spine, limitation of motion of, lumbar," and DC 5295, 
"Lumbosacral strain," the highest disability rating 
assignable is 40 percent.  Therefore, the three above-noted 
diagnostic codes are not beneficial to the veteran, and thus 
not applicable.

In VAOPGCPREC 36-97 (Dec. 12, 1997), the Office of the VA 
General Counsel held that:  (1) DC 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) when a veteran receives less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; (3) the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Following a review of the evidence, the Board notes that the 
veteran has complained of chronic pain in her neck, mid back, 
low back, and also her right and left hips.  On VA 
examination in February 1996, she denied any significant pain 
in her low back, and reported radiculopathy in her legs only 
if she bent over too far or after hurting her back during 
physical activity.  She further identified pain in her mid 
back and neck as her biggest problem.  A VA neurological 
examination in July 1997 revealed no residual symptoms from 
her previous lumbar laminectomy, and no clear-cut radicular 
findings.  During a VA spinal examination the following 
month, the veteran reported only a slight amount of pain in 
her low back, and denied any radiation of pain down into her 
lower extremities.  She also denied any focal weakness or 
changes in sensation.  The examiner reported the veteran 
suffered from severe degenerative changes throughout her 
spine, but that this had not resulted in any gross focal 
neurologic sequelae, although fatigability was a likely 
result.  

The Board thus finds that the medical evidence does not 
reflect evidence of significant neurological involvement and, 
given the veteran's reports of limited pain in her low back, 
compared with significant pain centered in her mid back and 
neck, the degree of impairment resulting from the residuals 
of the lumbar laminectomy does not more nearly approximate 
the criteria for a 60 percent evaluation pursuant to 
Diagnostic Code 5293.  We find that the veteran has not shown 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, as 
required for the higher rating.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  We note that the 
severity of the veteran's degenerative spinal disorder is not 
in question.  The results of numerous radiographic studies, 
and the VA examiner's clinical findings in August 1997, 
support the veteran's contentions that she suffers from a 
great deal of pain and functional loss.  That is the reason 
she has been assigned a 40 percent rating for her service-
connected low back disability.  However, when we assess the 
degree of pain and functional loss resulting from the 
veteran's service-connected lumbar laminectomy, as compared 
to other non-service-connected disorders associated with her 
back, we conclude, based upon the veteran's own statements to 
examiners and the associated clinical evidence of record, 
that her current disability does not warrant a higher rating, 
of 60 percent.  

Further, we are well aware that 38 C.F.R. § 3.321(b)(1) 
provides that, where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for service-
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet.App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet.App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Here, evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has she specifically raised this issue of an 
extraschedular rating.  The record, in our view, does not 
show that the low back disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  Furthermore, 
consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), and the Board has herein applied all the 
provisions of Parts 3 and 4 that would reasonably apply.

The Board is also cognizant of the fact that the veteran's 
representative, in the Informal Brief to which reference was 
made in the Introduction, above, raised an issue as to the 
sufficiency of the VA examination in August 1997, averring 
that questions noted in the Board's April 1997 remand order 
were not answered, and that the examination itself should 
have been more thorough.  After careful review of the VA 
examination report, we note the veteran's claims file was 
reviewed by the examiner, her medical history and complaints 
were noted, and clinical findings were made.  Furthermore, 
while the examiner did make findings as to the veteran's 
entire spine (as to which cervical and thoracic disorders are 
not service connected), specific findings regarding the 
lumbar area were also documented.  These included range of 
motion and neurological findings, as well as the veteran's 
complaints of pain and functional loss.  We note that the 
examiner did not render an opinion, as requested in the 
Board's remand order, specifically as to the effect of the 
service-connected disability on the veteran's ordinary 
activity and her ability to maintain employment, but instead 
answered those particular questions based upon the veteran's 
overall spinal disability, finding the veteran totally 
disabled and functionally impaired.

Such noncompliance with a remand order raises the question of 
the need for an additional remand, see Stegall v. West, 11 
Vet.App. 268 (1998).  However, given the veteran's lack of 
complaints about her low back during the examination, the 
lack of any other pertinent clinical findings pertaining to 
her service-connected back disability, and the overall 
thoroughness of the VA examination, the Board finds that she 
was not prejudiced with respect to her claim by the VA 
examiner's lack of specificity in answering the questions 
requested.  Thus the record before us is complete, and any 
additional remand would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

The veteran's representative also questioned the findings in 
both the July and August 1997 examinations, with respect to 
the veteran's neurological symptomatology, noting that 
Achilles tendon reflexes that were trace, along with those 
found 2/4 and 1/4 bilaterally, appeared to reflect 
neurological deficits.  As noted above, the examiner in July 
1997 reported that he could not identify any clear-cut 
radicular findings in either the upper or the lower 
extremities.  The examiner in August 1997 reported that the 
veteran exhibited good strength in both lower extremities on 
neurological testing, and made no finding as to any 
neurological deficit or radiculopathy.  Given the sufficiency 
and thoroughness of the examinations, the Board finds no 
reason to question the examiners' findings or conclusions. 

b.  Secondary Service Connection

The threshold question as to this ssue must be whether or not 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims, which made clear that it would 
be error for the Board to proceed to the merits of a claim 
which is not well grounded.  Epps v. Brown, 9 Vet.App. 341 
(1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  The Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).  Further, the Court has 
held that section 3.310 includes the situation where a non-
service-connected disorder is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  
Here, the issue is secondary service connection, so what is 
required is competent evidence of a cause-and-effect 
relationship between a current hip disorder, either right or 
left, and the service-connected disability, which is 
residuals of a lumbar laminectomy.

The Board notes that a review of the veteran's service 
medical records reflects no evidence that the veteran had a 
right or left hip disorder in service.  A separation medical 
examination, dated in April 1956, reflected no complaints, 
findings, or diagnosis of any hip disorder.  The veteran has 
contended that her right and left hip degenerative changes, 
as well as painful radiculopathy to her lower extremities, 
are secondary to her service-connected residuals of a lumbar 
laminectomy.  However, we find that there is no competent 
evidence of record to support the veteran's contention in 
this regard.  In reaching this conclusion, we note, as is 
noted above, that the veteran reported hip pain on VA 
examination in July 1981.  Thereafter, in an August 1994 
examination report from Dr. Gresham, radiographic studies 
were noted to reveal advanced degenerative joint disease of 
the right hip and early joint disease of the left hip.  Dr. 
Gresham's impression included degenerative joint disease of 
the right hip, and radiculopathy of the upper extremity, 
although he did not relate either of these findings in any 
way to the veteran's residuals of a lumbar laminectomy.

On VA examination in July and August 1997, no neurological 
deficit or radicular findings were noted, and a VA examiner 
opined that whether the veteran's falls in service were 
directly responsible for the pain in her neck, back, and 
right hip could not be definitively answered, although it was 
likely that the development of these symptoms was accelerated 
by the veteran's injuries.  In this instance, the reporting 
examiner did not provide a medical opinion that the veteran's 
bilateral hip disability was a result of her lumbar 
laminectomy, or that the lumbar laminectomy had made the 
veteran's hip disorders worse.  The examiner reported only 
that there was a possibility that any fall the veteran 
suffered in service likely accelerated the degenerative 
changes that ultimately occurred in the veteran's hips.  
Furthermore, the examiner did not opine that the veteran 
suffered from radicular symptoms directly attributable to her 
lumbar laminectomy.

Thus, the medical evidence of record does not support the 
veteran's contention that her right or left hip disorder, or 
additional complaints of radicular leg pain, are secondary to 
her service-connected residuals of a lumbar laminectomy.  
Thus, given the lack of other supporting medical evidence, we 
find the veteran's claim not well grounded.  

While we do not doubt the sincerity of the veteran's 
contention that she suffers from a right hip disorder and 
left hip disorder, as well a radicular leg pain, secondary to 
her service-connected residuals of a lumbar laminectomy, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and link that 
disability to a period of active military service.  No 
competent medical evidence has been presented that a right or 
left hip disorder, or radicular leg pain is secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony, because, as a lay person, she 
is not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"), citing Espiritu, supra.  See also Carbino 
v. Gober, 10 Vet.App. 507, 510 (1997), aff'd, ___ F.3d ___, 
No. 98-7035 (Fed. Cir. Feb. 12, 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Elkins and 
Caluza, above; while there has been a showing of a medical 
diagnosis of degenerative changes in the veteran's right and 
left hip, there has been no medical evidence presented 
linking these disabilities, or any additional radicular leg 
pain, to service or as secondary to the veteran's service-
connected lumbar laminectomy disability.  The Board thus 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for the claimed disabilities, as imposed by 
38 U.S.C.A. § 5107(a).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claims for service connection for 
a right and left hip disorder, claimed as secondary to a 
service-connected residuals of a lumbar laminectomy, must be 
denied.  See Epps v. Gober, supra.

The Board additionally notes that, in a November 1997 
Statement in Support of Claim (VA Form 21-4138) the veteran 
requested that an independent medical opinion be requested 
based on VA examination findings with respect to the 
veteran's fall in service and her degenerative conditions of 
the spine and hip.  While the law authorizes procurement of 
an advisory medical opinion from one or more medical experts 
who are not VA employees when warranted by the medical 
complexity or controversy involved in a pending claim, see 38 
U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 20.901, the need 
for such an action is not shown in the present matter.  As 
the veteran's claim is not well grounded, the evidence of 
record cannot be said to present a question of medical 
complexity or controversy warranting such a step.


ORDER

1. Entitlement to an increased rating greater than 40 percent 
for residuals of a lumbar laminectomy is denied.  

2. Entitlement to service connection for a right hip 
disorder, claimed as a leg disorder secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy, is denied, since a well-grounded claim has 
not been presented.  

3. Entitlement to service connection for a left hip disorder, 
claimed as a leg disorder secondary to the veteran's 
service-connected residuals of a lumbar laminectomy, is 
denied, since a well-grounded claim has not been 
presented.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

